Case 4:21-cr-00009 Document 52-3 Filed on 04/27/21 in TXSD Page 1 of 7




                  EXHIBIT A
              Case 4:21-cr-00009 Document 52-3 Filed on 04/27/21 in TXSD Page 2 of 7
How Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax Case




How Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax
                                 Case

     Bloomberg News Enterprise
Published: Feb 03 2021 06:00:12




News Story


By    Neil Weinberg and          David Voreacos

(Bloomberg) --
U.S. prosecutors and Internal Revenue Service agents spent four years piercing the veil of secrecy that
billionaire money manager Robert F. Smith wove to hide more than $200 million in income. Last year,
according to people familiar with the matter, a team led by the Justice Department’s top tax prosecutor argued
to then-Attorney General William Barr that the evidence warranted indicting Smith, who had made headlines
for pledging to pay the student debt of a Morehouse College graduating class.

But rather than expose a man worth about $7 billion to a possible prison term and potentially force him to give
up control of his private equity firm, Vista Equity Partners, Barr signed off on a non-prosecution agreement. It
required Smith to admit he had committed crimes, pay $139 million and cooperate against a close business
associate indicted in the largest tax-evasion case in U.S. history—Texas software mogul Robert T. Brockman.

Smith, the richest Black person in the U.S. according to the Bloomberg Billionaires Index, agreed to cooperate
after spending years raising his public profile as a philanthropist and advocate for racial justice. He praised the
Trump administration’s efforts to provide economic assistance to minority business owners amid the Covid-19
pandemic. As his wealth tripled over the past five years, he also gave away more than he had hidden abroad.
All that complicated the possible prosecution of a defendant whom jurors may have viewed sympathetically.

This account of what went on behind the scenes leading up to the non-prosecution agreement is based on
interviews with a dozen people involved in the negotiations or briefed on them. All requested anonymity
because they aren’t authorized to talk about the case. They tell a story about a man who spent freely on his
defense and worked all the angles.


Smith began assembling a team of prominent attorneys after his tax problems surfaced in 2013. They
included former Acting Attorney General Mark Filip and former Obama White House Counsel W. Neil
Eggleston at Kirkland & Ellis, where Barr had worked before going to the Justice Department. Former IRS
Commissioner Fred Goldberg was engaged, as was Mark Matthews, a former deputy commissioner.

As Justice Department tax prosecutors pushed closer to an indictment in late 2019, another issue came into

                                             © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                 // PAGE 1
              Case 4:21-cr-00009 Document 52-3 Filed on 04/27/21 in TXSD Page 3 of 7
How Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax Case



play—Smith’s connection to a national security matter—according to people who heard about the discussions.
The people, who don’t have security clearances, said they didn’t know the specifics, whether it involved Vista
or how Smith might have been of assistance to the government.

A schism between tax prosecutors and national security officials led to months of wrangling. Twice the matter
went up to Barr, once at the end of 2019 and again in July. Late in the game, facing an imminent indictment,
Smith agreed to cooperate against Brockman, whose $1 billion investment launched his private equity career
two decades earlier.

In the end, Barr intervened to settle the dispute, two of the people said. The decision to refrain from charging
Smith was conveyed in a July 21 email to Filip from top tax prosecutor Richard Zuckerman reviewed by
Bloomberg News. Smith’s team would get what they wanted: a stay-out-of-jail card.

It would take weeks to negotiate the details of the agreement, which allowed Smith, 58, to remain at the helm
of a firm that manages more than $73 billion for public pension funds and other wealthy investors. He’s free to
carry on with a lifestyle that has included homes in France, New York City, Colorado, California wine country,
Austin, Texas, and North Palm Beach, Florida. And he can keep playing starring roles at institutions such as
Cornell University, which named an engineering school after him in 2016, and Carnegie Hall, where he
became chairman that year.

The agreement came at a cost. In a six-page statement of facts, Smith acknowledged evading more than $43
million in taxes over a decade and repeatedly filing false tax forms. He agreed to pay a penalty, forsake tax-
deduction claims for $182 million of charitable contributions and cooperate for five years with prosecutors on
investigations, including their case against Brockman, whose web of opaque Caribbean entities was allegedly
used to hide $2 billion in income earned from Vista.

The Justice Department got an attention-grabbing fine and a cooperation agreement without having to risk
losing at trial. But the decision to let Smith walk away unscathed by criminal charges doesn’t sit well with some
former prosecutors, who said it illustrates how the richest Americans can maneuver the justice system in their
favor. “This case sends a message that wealthy people will be treated differently than not-so-wealthy people,”
said Paul Pelletier, a former Justice Department fraud section supervisor now in private practice who wasn’t
involved in the case. “People of lesser economic means normally don’t avoid getting charged when they
cooperate. The magnitude of the tax fraud here is enormous.”

Smith, his lawyers and his company all declined to comment. So did Barr and spokespersons for the Justice
Department and the IRS. Brockman has pleaded not guilty and denies wrongdoing in his case.

In the months leading up to the agreement, as his legal fate hung in the balance, Smith told Vista insiders his
tax dispute was strictly a personal matter, people familiar with the conversations said. He hosted lavish holiday
celebrations in December 2019 for clients and employees, including a New York-themed party celebrating his
firm’s 20th anniversary at an airport hangar in Smith’s hometown of Austin.

But things weren’t looking good. Around that time, prosecutors told Smith’s lawyers they had enough evidence
to bring criminal tax charges, two people with knowledge of the discussions said.

It’s also when some people close to Vista say they first heard talk of a national security matter that might help
Smith avoid tax charges. Smith’s legal team, which had been working its way up the tax division hierarchy,
swung into high gear, arguing for a civil settlement.



                                             © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                 // PAGE 2
              Case 4:21-cr-00009 Document 52-3 Filed on 04/27/21 in TXSD Page 4 of 7
How Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax Case



Vista had long counted on Kirkland, one of the world’s largest law practices, as its main legal adviser. The
private equity firm, which buys and sells enterprise software companies, generates annual billings for Kirkland
of about $80 million, according to people with knowledge of the matter. Its chief operating officer, David
Breach, who’s also the firm’s top lawyer, had been a partner at Kirkland. The firm represents some of the
biggest corporations and private equity companies, including Blackstone, Carlyle Group and KKR. Filip, who
works out of the Chicago office, has helped negotiate settlements for BP and Boeing. Another partner,
Norm Champ, a former head of the Securities and Exchange Commission’s investment management division,
was involved in discussions about whether Smith could remain at Vista given the serious nature of the findings,
two people familiar with the matter said.

In addition to attorneys from Kirkland, there were lawyers from Caplin & Drysdale, a leading U.S. tax shop, and
Skadden, Arps, Slate, Meagher & Flom. Smith also retained Kenneth Wainstein, who previously led the Justice
Department’s national security division. Reid Weingarten, one of the country’s top white-collar trial attorneys,
was prepared to try the case if Smith were indicted.

By the end of 2019, Smith’s lawyers secured a meeting with the department’s top tax officials to make their
case. It then went to Barr, who also considered the national security matter, people familiar with the
discussions said. Assistant Attorney General for National Security John Demers got involved, and Barr
eventually weighed in, telling tax and national security officials to resolve the dispute between their divisions,
according to the people. Barr also made it clear that for Smith to avoid indictment, he would have to cooperate
against Brockman and pay a hefty penalty.

Over the next few months, as the Covid-19 pandemic swept across the U.S., Smith raised his public profile. He
joined President Donald Trump and Vice President Mike Pence in March to discuss the economy with fellow
billionaire financiers Ken Griffin, Dan Loeb and Stephen Schwarzman. And he praised White House efforts to
get Cares Act assistance to minority communities.

In a May 10 appearance on Meet the Press , Smith said Treasury Secretary Steven Mnuchin and Ivanka Trump
were “very engaged” in the effort. He started having daily calls with Mnuchin and weekly ones with the
president’s daughter, the Washington Post reported in June, quoting her saying she’d had “very substantive
discussions” with Smith about supporting businesses in minority communities. Smith “didn’t have a particular
agenda” and was “legitimately interested in helping the program,” Mnuchin told the paper. “You know, the
dynamic I’ve been focused on is working with the administration, with Ivanka and Secretary Mnuchin in
particular, as well as on both sides of the aisle,” Smith said on Fox Business on June 17.

Smith’s open support of the Trump administration didn’t seem to influence the Justice Department. In June,
prosecutors told his lawyers they were still planning to indict Smith on charges of conspiracy and filing false tax
returns, three of the people familiar with the discussions said.

Smith’s lawyers continued to push for a non-prosecution agreement, and the case went to Barr a second time,
people with knowledge of the matter said. Again, the attorney general drew a line: He told Zuckerman, the top
tax prosecutor, that he would green-light an indictment if Smith didn’t agree to cooperate fully against
Brockman and pay a sizable penalty, one person said.

In July, Smith’s team made a direct appeal to Barr, according to people with knowledge of the matter. It isn’t
known what was said in that meeting, or whether the national security matter came into play. But on July 21,
Zuckerman reached out to Filip to set up a conference call, saying the Justice Department’s tax division “will
not be presenting the indictment of Mr. Smith to a grand jury at this time,” according to an email reviewed by
Bloomberg.


                                             © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                 // PAGE 3
              Case 4:21-cr-00009 Document 52-3 Filed on 04/27/21 in TXSD Page 5 of 7
How Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax Case




The call two days later was the first step in negotiations that would lead to the agreement Smith signed in early
October and that the Justice Department announced later that month, along with Brockman’s indictment. Barr
approved the deal after tax prosecutors assured him they were satisfied with Smith’s offer, according to a
person familiar with the discussions. The agreement also had the advantage of keeping the national security
matter under wraps.

In the weeks leading up to the announcement, Smith had pressed his legal team to obtain an assurance that
the government wouldn’t publicly disclose his misconduct, people familiar with the matter said. The request
was denied.

“Smith committed serious crimes, but he also agreed to cooperate,” David Anderson, the U.S. attorney in San
Francisco, said at an Oct. 15 press conference. “Smith’s agreement to cooperate has put him on a path away
from indictment.” Jim Lee, chief of criminal investigation for the IRS, made it clear that the alleged tax evasion
by Smith and Brockman was a serious matter. “I have not seen this pattern of greed or concealment and
cover-up in my 25-plus years as a special agent,” he said.


The son of two Denver educators, Smith earned a degree in chemical engineering at Cornell and an MBA at
Columbia University. He went to work as an investment banker at Goldman Sachs Group Inc. in 1994 and
moved to Silicon Valley as part of its push into tech. A few years later he tried to arrange a buyout for
Brockman, whose company, now known as Reynolds & Reynolds, was emerging as a leading provider of
software used to manage auto dealerships.

On the surface, the men had little in common. Brockman, a generation older than Smith, is a former Marine
Corps reservist who early in his career sold software for IBM. But both men live in Texas, have homes in
Colorado and brought an engineer’s eye to technology. They saw an opportunity in what became Vista’s
trademark—buying business software ventures and increasing their value by managing them more efficiently.

A few years after they met, Brockman offered to put up $300 million to launch Smith into the private equity
business. There would be at least $700 million more. But the money came with some take-it-or-leave-it
conditions. Smith had to locate his first fund in the Cayman Islands, agree to settle any disputes outside U.S.
courts and set aside some of the carried interest he earned from it to protect Brockman against losses,
according to the statement of facts Smith signed as part of the settlement.

Smith concluded that Brockman was structuring the deal to prevent the IRS from learning about his
investment. But he saw the proposal as a unique opportunity and went along, according to the statement. He
even worked with one of Brockman’s lawyers to set up entities to help him dodge his own U.S. tax bill, he
admitted.

Smith proved to be a private equity wizard. Vista’s first fund earned a net internal rate of return of 29% over its
lifetime, according to Bloomberg data. Starting around 2005, some of Smith’s earnings from that fund went to a
bank account in the name of Flash Holdings that Brockman’s lawyer had advised him to set up in the British
Virgin Islands and that Smith controlled, according to the statement. He paid the lawyer $800,000 over 15
years to create a false paper trail, Smith admitted.

Also in 2005, Smith and his wife, Suzanne McFayden, whom he met at Cornell, purchased a $2.5 million home
in California’s Sonoma County with untaxed income from a Caribbean bank account. A few years later they
bought two ski properties and a commercial one in Megeve, France, with Smith directing that they be paid for
with 13 million euros ($16 million) of untaxed funds from a Swiss bank account.

                                             © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                 // PAGE 4
              Case 4:21-cr-00009 Document 52-3 Filed on 04/27/21 in TXSD Page 6 of 7
How Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax Case




Smith filed a Report of Foreign Bank and Financial Accounts, or FBAR, for that year which didn’t disclose his
financial interest in accounts in the British Virgin Islands and Switzerland. Although American citizens with
foreign holdings are required to file such reports annually, Smith failed to do so in 2011, and his 2012
submission again didn’t list his interest in the Caribbean and Swiss accounts.

The following year McFayden filed for divorce, listing several homes and a private jet among the marital
assets. Except for her original petition, the filings in that case are sealed. But during the contentious
proceedings that followed, McFayden asserted that Smith’s assets included substantial foreign holdings,
according to a person familiar with the matter. It was the divorce that piqued the government’s interest in
Smith, two people said.

The prospect that Smith’s divorce could stir up unwanted scrutiny doesn’t appear to have surprised Brockman.
Two years earlier Evatt Tamine, a Bermuda-based lawyer managing his offshore entities, received an email
from a colleague. It said Brockman had “called concerned about the Robert Smith situation and what effect a
nasty divorce might have on us,” according to a 2011 email the government filed in court. Tamine, who wasn’t
charged with a crime and is cooperating with prosecutors, declined to comment.

Soon, pressure was building on Smith’s Swiss bank, Banque Bonhote & Cie SA. It was one of dozens of Swiss
banks the U.S cracked down on over accounts hidden from the IRS. Banks could reduce their financial
penalties if they convinced American clients to enter an IRS amnesty program that let taxpayers avoid
prosecution.

Smith applied for the amnesty program but was rejected. Typically, the IRS turns down taxpayers if it already
knows about their undeclared assets. Later, Smith filed a false FBAR for 2013, again not disclosing his
financial interest in the BVI and Swiss accounts.

In 2014, the same year his divorce was finalized, Smith turned to Brockman for a $75 million loan, according to
prosecutors. The following year he married Hope Dworaczyk, Playboy’s 2010 Playmate of the Year
and a Celebrity Apprentice participant. The couple’s seven-month-old son floated down the aisle on an artificial
cloud created for their wedding at a hotel on Italy’s Amalfi Coast. John Legend entertained.


Around that time, Smith directed a Belize-based entity he controlled to transfer $182 million in assets to a new
charitable foundation. One of its first donations was $15 million for a music education program operated by the
Carnegie Hall Society. In its 2015 tax year, the foundation gave at least $149 million to the United Negro
College Fund, the National Park Foundation, Cornell and other organizations, according to an IRS filing.

Smith tried to get right with tax authorities by amending past returns, but prosecutors were undeterred. In
2016, a San Francisco grand jury began investigating. It issued subpoenas to some Vista limited partners,
according to a person familiar with the matter. In 2018, Brian Sheth, Vista’s co-founder and president, and
Tamine were asked to testify. Sheth, who wasn’t a target of the investigation, declined to comment.

That August, federal authorities raided the home in Texas of the attorney who’d set up offshore entities for
Smith and Brockman. A few weeks later, IRS agents and Bermudian police seized documents and encrypted
electronic devices from Tamine’s home.

In a letter to Vista investors after the settlement was announced, Smith wrote that “the essence of this case
involves an offshore structure I created twenty years ago at the insistence of my only investor in my first private
equity fund.” It was, he said, a “personal tax matter,” and “the Department of Justice never claimed that Vista

                                             © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                 // PAGE 5
              Case 4:21-cr-00009 Document 52-3 Filed on 04/27/21 in TXSD Page 7 of 7
How Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax Case



or any Vista funds were involved or under investigation.”

Justice Department legal filings tell a more complicated story. The Brockman indictment mentions Vista more
than 80 times. In one filing, the government wrote that his scheme included “a machine built of two
components.” One, it said, involved the offshore entities Brockman had used to conceal his income and
assets. The other was “an investment vehicle through which Defendant secretly funded his offshore structure.
That vehicle was Vista Equity Partners.”

The two components were intertwined and “involved continuous contacts with Vista employees,” the
government alleges. In one 2010 transaction, Brockman directed that a $799 million distribution from Vista be
deposited in a Swiss bank account in the name of Point Investments, the entity he’d set up in the British Virgin
Islands a decade earlier to invest in Vista. Two years after that transfer, Tamine, Brockman’s trust manager,
wrote to his boss: “My relationship with Robert and his team at Vista is going very well,” according to a court
filing.

Smith has continued to put a positive spin on events, carrying on much as before. Shortly after the settlement
was announced, he pledged $50 million to programs at historically Black colleges and universities. He also
bought a pair of North Palm Beach mansions for $48 million, the Wall Street Journal reported. In December,
Vista closed on $2.7 billion in capital commitments, according to a company presentation reviewed by
Bloomberg. But Smith will have to move forward without his co-founder, Sheth, whose resignation was
announced on Thanksgiving Day.

In his letter to Vista investors, Smith said the government’s criminal investigation into his finances left him
humbled but unbowed. “I am as committed as ever to moving forward as a CEO, an investor, a community
leader, and a philanthropist—in order to continue to be a productive person trying to leave the world better
than I found it,” Smith wrote.

That effort may not include taking the witness stand against Brockman, who stepped down as chief executive
officer of Reynolds & Reynolds in November. His lawyers said in court that the 79-year-old is suffering from
dementia. They said the case should be dismissed because he’s unable to assist in his own defense.

Prosecutors characterized the timing of the claim as suspicious and urged the court to regard it with “healthy
skepticism.” A federal judge in Houston will decide if he’s competent to stand trial in the coming months.




To contact the authors of this story:
Neil Weinberg in New York at nweinberg2@bloomberg.net
David Voreacos in New York at dvoreacos@bloomberg.net

To contact the editor responsible for this story:
Tina Davis at tinadavis@bloomberg.net
Robert Friedman
Joe Schneider




                                             © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Services
                                                                                                                 // PAGE 6
